Citation Nr: 0522004
Decision Date: 08/12/05	Archive Date: 11/10/05

DOCKET NO. 96-33 857                        DATE AUG 12 2005


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a left lower leg disorder.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for stomach problems.

4. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

5. Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from October 1983 to May 1984, and from August 1991 to May 1992, including a tour of duty in the Southwest Asia theater of operations. He had additional service with the United States Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 1995 rating decision of the Cleveland, Ohio Regional Office. Therein, the RO denied service connection for a number of conditions, including a left lower leg disability, bilateral hearing loss, stomach problems, an acquired psychiatric disorder, and chronic fatigue syndrome, to include as due to undiagnosed illness. This appeal also arises from a July 1998 rating decision, in which the RO denied service connection for PTSD.

In December 2000, the Board remanded the case for additional development of evidence relevant to the claims. In a December 2004 rating decision the RO granted service connection for right ear hearing loss, tinnitus, and a right hand strain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

- 2


REMAND

In July 2005, the veteran requested a hearing before the Board, sitting at the RO. Remand is thus required in order to afford the veteran his requested Board hearing.

Accordingly, this matter is REMANDED to for the following action:

The veteran must be afforded a hearing before the Board, sitting at the RO in Cleveland, Maine, in connection with his July 2005 request.

The veteran need take no action until otherwise notified. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999). The purpose of this remand is to protect the veteran's due process rights. No inference should be drawn regarding the final disposition of the claim in question as a result of this action.

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 3 




